DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In view of the appeal brief filed on 4/5/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        



Examiner’s Note:  These are the reasons for same “statement of rejection” in this action, however, the rejection limitations and rationale rely on different parts of the applied prior to illustrate applicant’s claimed invention.  
In the prior office action mailed 9/4/2020, the Examiner issued a statement of rejection rejecting claim 1 over Foster (US 20130106353) in view of Gronewoller (US 20160173160) in view of Olodort (US 20110286615) in view of Stevinson (US 20140376763). 
In the rejection of claim 1, the examiner cited Foster to teach claim language as follows: “wherein said void comprises a shape substantially similar to said set of wireless headphones ([0075] of Foster storage compartments in the form of one or more pockets (e.g. void) to store headphones. Therefore pocket is substantially similar to said wireless headphones).
In response to the office action, Applicant filed an Appeal Brief in which the applicant argued “Foster fails to disclose a void which has a shape which substantially similar to a set of headphones” (pg. 9-10 of Appeal brief dated 4/5/2021). 
Examiner found Applicant’s argument persuasive and therefore has reopened prosecution as mentioned above.
As will be further explained below, Examiner cites the Stevinson reference (Fig. 18-19 [0162] further detailed below) identified in the above prior statement of rejection to meet the limitation “wherein said void comprises a shape substantially similar to said set of wireless headphones”. 
Thus the following rejection of claim 1 is currently rejected using the same statement of rejection (i.e. Foster (US 20130106353) in view of Gronewoller (US 20160173160) in view of Olodort (US 20110286615) in view of Stevinson (US 20140376763) stated in the previous office action.
Status of Claims
Claims 1, 5-13, and 16-17 are currently pending and presented for examination as set forth below.

Response to arguments

In regards to 112 d rejection of claim 7 Applicant asserts (pg. 9-10):
In the Appeal brief, Applicant did not specifically argue the rejection of claim 7 but stated that claim 7 is cancelled. However, claim 7 as filed is not canceled and is therefore presented for examination as specified below.
In regards to 103 rejection of claim 6 Applicant asserts (pg. 9-10):
“Instead, Examiner simply states it would have been obvious to modify the four references to disclose this limitation. Examiner does not explain how this would be done. Which reference, specifically, would be modified? “
Examiner simply throws it out, without any support, that such a modification could be done. If it was so easy to modify as claimed, why didn't any of the multiple references, each with multiple figures, show this feature. Respectfully, more is required than simply saying such a modification is possible. ….. Which feature of which reference would be modified? How would it be accomplished? Applicant submits that Examiner's conclusory statement, which fails to disclose any specific prior art, fails to meet a prima facie case of obviousness
In response to Applicant’s remarks “Instead, Examiner simply states it would have been obvious to modify the four references to disclose this limitation. Examiner 
The Examiner does not state it would obvious to “modify the four references to disclose” the limitations of claim 6. As can be seen from the rejection of claim 6 below the examiner states that “….it would have been obvious to a person of ordinary skill in the art to modify the coupler of Foster to be attached to said inner side of said cover in order to protect the headphones from theft or damage.
In response to Applicant’s remarks “Examiner does not explain how this would be done. ….Examiner simply throws it out, without any support, that such a modification could be done. …. How would it be accomplished?”:
The test for obviousness is not HOW the modification could be done or accomplished, nor whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art (MPEP2145 III).
Additionally " The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law." (MPEP2144 I).
Therefore, in this case, the examiner states that “Foster in view of Gronewoller in view of Olodort in view of Stevinson does not teach wherein said coupler is attached to said inner side of said cover.  However it would have been obvious to a person of ordinary skill in the art …..to modify the coupler of Foster to be attached to said inner side of said cover in order to protect the headphones from theft or damage which is reasoned from knowledge generally available to one of ordinary skill in the art.
In response to Applicant’s remarks “If it was so easy to modify as claimed, why didn't any of the multiple references, each with multiple figures, show this feature. Respectfully, more is required than simply saying such a modification is possible” and “Applicant submits that Examiner's conclusory statement, which fails to disclose any specific prior art, fails to meet a prima facie case of obviousness…As can be seen from the rejection of claim 6 below, the Examiner does not state the “modification is possible” 
As stated above the test for obviousness is not how easily the modification could be made, nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. Additionally the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; …. it may be reasoned from knowledge generally available to one of ordinary skill in the art (MPEP2144 I and 2145 III).
Therefore in this case, as can be seen from the rejection of claim 6 below, the examiner uses the combined teachings of Foster in view of Gronewoller in view of Olodort in view of Stevinson to teach the limitation of claims 6 for the reasons set forth below, which is knowledge generally available to one of ordinary skill in the art.
In regards to 103 rejection of claim 16 Applicant asserts (pg. 11):
Claim 16 has the limitation wherein the headphone coupler comprises a void for receiving a set of headphones, wherein said void comprises a shape substantially similar to said set of wireless headphones, and wherein the headphones comprises a connector. For the reasons stated above with respect to Claim 12, the cited prior art fails to disclose these features. Examiner again cites only to paragraph 0075 of Foster as allegedly disclosing this feature when it does not do so.
In response:
The Examiner respectfully disagrees and as can be seen from the rejection of claim 16, does not rely on Foster, Gronewoller, Olodort, or Stevinson, but uses Shaffer to teach claim language “wherein said void comprises a shape substantially similar to said set of wireless headphones” (8-9 and [0062] showing wireless earbuds and apertures 834 and 830 comprises a shape substantially similar to said earbuds 814,816,910,912).
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and similarly claim 16 recites “said set of wireless headphones” which lacks antecedent basis.
Claims 1 and 16 recites “wireless headphones” and “a set of headphones”. 
It is unclear if “said set of wireless headphones” is interpreted as “said wireless headphones” or “said set of headphones”.
Examiner will interpret claim language “said set of wireless headphones” as “said wireless headphones”.
Claim 12 recites “said set of wireless headphones” which lacks antecedent basis.
Claim 12 also recites “headphones” and “a set of headphones”. 
In regards to claim 12, it is unclear if “said set of wireless headphones” is interpreted as “said headphones” or “said set of headphones”.
Examiner will interpret claim language “said set of wireless headphones” as “said headphones”.
Claims 1 and 16 recites “said headphones” which lacks antecedent basis.
Claims 1 and 16 also recites “wireless headphones” and “a set of headphones”, and “said set of wireless headphones”.


Claims 5-13 and 17 are included in this rejection based on their dependence on claims 1,12, and 16.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites “wherein said headphone coupler comprises a resilient and compressible material” which does not further limit claim from which is depends (claim limitation of claim 7 is included in claim 1).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 20130106353) in view of Gronewoller (US 20160173160) in view of Olodort (US 20110286615) in view of Stevinson (US 20140376763).
As to claim 1, Foster discloses a system for storing wireless headphones (Fig. 1-2, 6 carrier 20 for personal electronic device comprising storage compartments in the form of one or more pockets to store headphones ([0075]). The headphones might operate wirelessly ([0173])), said system comprising: 
a case (Fig. 1-2 carrier 20); 
wherein said case comprises a headphone coupler ([0075] storage compartments in the form of one or more pockets to store headphones); 
wherein said headphone coupler comprises a void for receiving a set of headphones ([0075] of Foster storage compartments in the form of one or more pockets to store headphones).
Foster does not disclose system for storing wireless headphones is a system for charging wireless headphones.
 a system for charging wireless headphones ([0063] the protective case/cover in which the wireless earbuds are stored may charge them when they are in the docked or stored position).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Foster to include charging wireless headphones, in order to charge the headphones when they have forgotten to be recharged (as taught by Gronewoller [0009]) thereby preventing disruption of use.
Foster in view of Gronewoller does not teach wherein said headphones comprises a connector (interpreted as “said wireless headphone” See 112(b) rejection above).
Olodort teaches wherein said headphones comprises a connector (FIGS. 5 and 6 [0054] Four conductors on the back side of body 53 form a USB compliant set of conductors 54 which can be used to charge the battery of earpiece 51 which is wireless [0050]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the headphones of Foster to include wherein said headphones comprises a connector, in order to charge the battery of the headphones as taught by Olodort ([0054]).
Foster in view of Gronewoller in view of Olodort does not teach wherein said void comprises a shape substantially similar to said set of wireless headphones (interpreted as “said wireless headphone” See 112(b) rejection above) nor wherein said headphone coupler comprises a resilient and compressible material.
wherein said void comprises a shape substantially similar to said set of wireless headphones (Fig. 18-19 [0162] where first and second recess (i.e. voids) 1902, 1904, in caddy 1900 for capturing Bluetooth (wireless) earpieces 1802 and 1804. Caddy 1900 configured to be placed in storage case 2002 of Fig. 20)
It would have been obvious to a person of ordinary skill in the art to modify the void for receiving a set of headphones of Foster to comprise comprises a shape substantially similar to said set of wireless headphones, in order to capture, secure and protect the earpieces as taught by Stevinson ([0162]-[0163]).
Stevinson further teaches wherein said headphone coupler comprises a resilient and compressible material ([0163] Fig. 16-19 Keyed caddies 1700 and 1900 may be made of a dense foam material and formed such that recesses 1702, 1902, and 1904 and are sized to securely capture and protect earphone set 1600 and earpieces 1802 and 1804, respectively).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the headphone coupler of Foster to comprise a resilient and compressible material, in order to securely capture and protect the headphones as taught by Stevinson ([0163]).
As to claim 5, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1, wherein said case comprises a cover which comprises an inner side and an outer side, and wherein said cover is coupled to said case via a hinge (Fig. 1-2, 6 and [0076] carrier 20 had top or front or . 
As to claim 6, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1. 
Foster in view of Gronewoller in view of Olodort in view of Stevinson does not teach wherein said coupler is attached to said inner side of said cover. 
However it would have been obvious to a person of ordinary skill in the art to modify the coupler of Foster to be attached to said inner side of said cover in order to protect the headphones from theft or damage.
As to claim 7, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1, wherein said headphone coupler comprises a resilient and compressible material ([0163] Fig. 16-19 Keyed caddies 1700 and 1900 may be made of a soft rubber material or a dense foam material and formed such that recesses 1702, 1902, and 1904 and are sized to securely capture and protect earphone set 1600 and earpieces 1802 and 1804, respectively).
As to claim 8, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1 wherein said case further comprises a headphone charger ([0063] of Gronewoller the protective case/cover in which the wireless earbuds are stored may charge them when they are in the docked or stored position).. 
As to claim 9, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1 wherein said case further comprises a phone charger ([0008] of Foster carrier that includes charging system to charge cell phone). 
Gronewoller teaches a smart phone ([0037])
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the phone charger of Foster to include a smart phone charger, as taught by Gronewoller as it is a simple substitution of one known element for another to obtain predictable results
As to claim 10, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1 wherein said cover comprises solar panels ([0077] and Fig. 8 of Foster more solar cells 140 on cover). 
As to claim 11, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 1 further comprising solar panels ([0077] and Fig. 8 of Foster more solar cells 140 on cover). 
As to claim 12, Foster discloses a system for storing headphones (Fig. 1-2 carrier 20 for personal electronic device comprising storage compartments in the form of one or more pockets to store headphones ([0075]), said system comprising: 
a case for at least partially housing a phone (Fig. 1-2, 6 carrier 20([0008] carrier that includes charging system to charge cell phone).
Foster does not specifically disclose said phone is a smart phone.
Gronewoller teaches a smart phone ([0037])
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the phone of Foster to include 
Foster further discloses a cover coupled to said case via a hinge, wherein said cover comprises an inner side and an outer side, wherein said inner side is adjacent to said smart phone when closed (Fig. 1-2, 6 and [0076] carrier 20 had top or front or panel 70/170 that fold or bend at one or more hinges such as along the spine portion 169 of the carrier. Fig. 6-10 showing cover 120 in a closed position); wherein said cover comprises a headphone coupler ([0075] of Foster storage compartments in the form of one or more pockets to store headphones).
wherein said headphone coupler comprises a void for receiving a set of headphones ([0075] of Foster storage compartments in the form of one or more pockets to store headphones). 
Foster does not disclose system for storing wireless headphones is a system for charging headphones and further does not disclose wherein said cover comprises a headphone charger.
Gronewoller teaches a system for charging headphones and wherein said cover comprises a headphone charger ([0063] the protective case/cover in which the wireless earbuds are stored may charge them when they are in the docked or stored position).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the system of Foster to include charging headphones and wherein said cover comprises a headphone charger, 
Foster in view of Gronewoller does not teach wherein said headphones comprises a connector.
Olodort teaches wherein said headphones comprises a connector ([0054] Four conductors on the back side of body 53 form a USB compliant set of conductors 54 which can be used to charge the battery of earpiece 51).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the headphones of Foster to include wherein said headphones comprises a connector, in order to charge the battery of the headphones as taught by Olodort ([0054]).
Foster in view of Gronewoller in view of Olodort does not teach wherein said void comprises a shape substantially similar to said set of wireless headphones (interpreted as “said set of headphones” See 112(b) rejection above).
Stevinson teaches wherein said void comprises a shape substantially similar to said set of wireless headphones (Fig. 18-19 [0162] where first and second recess (i.e. voids) 1902, 1904, in caddy 1900 for capturing Bluetooth (wireless) earpieces 1802 and 1804. Caddy 1900 configured to be placed in storage case 2002 of Fig. 20)
It would have been obvious to a person of ordinary skill in the art to modify the void for receiving a set of headphones of Foster to comprise comprises a shape substantially similar to said set of wireless headphones, in order to capture, secure and protect the earpieces as taught by Stevinson ([0162]-[0163]).
As to claim 13, Foster in view of Gronewoller in view of Olodort in view of Stevinson teaches the system of claim 12 wherein said case further comprises a phone charger ([0008] carrier that includes charging system to charge cell phone). 
Gronewoller teaches a smart phone ([0037])
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the phone charger of Foster to include a smart phone charger, as taught by Gronewoller as it is a simple substitution of one known element for another to obtain predictable results.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US 20150245126).
As to claim 16. Shaffer discloses a system for storing and charging wireless headphones (Fig. 8 and [0061] [0027] [0028] a mobile device case 811 in which the rear panel is a base portion 809 containing apertures for housing earbuds. Fig. 8 is a variation of Fig.7 which is an embodiment of a mobile device case/earbud charger. Fig. 8-9 and [0062] showing wireless earbuds 814,816,910,912), said system comprising: 
a headphone case (Fig. 8 base portion 809) comprising a headphone coupler (retaining apertures 830 and 834, Fig. 8) 
a headphone case coupler (coupler 821 Fig. 8) attached to said case (base portion 809 attached to case 811 using coupler 821 [0061]). 
wherein said headphone coupler comprises a void for receiving a set of headphones (Fig. 8 apertures 834 and 830)
wherein said void comprises a shape substantially similar to said set of wireless headphones (Interpreted as “said wireless headphones” See 112 (b) rejection above. Fig. 8-9 and [0062] showing wireless earbuds and apertures 834 and 830 comprises a shape substantially similar to said earbuds 814,816,910,912)
Shaffer does not disclose the headphone case of Fig. 8 comprising a headphone charger;
Shaffer teaches the headphone case comprising a headphone charger. (embodiment of Fig. 3 The earbud apertures 32 and 33 may also contain electrical connectors/conductors, such as leads or prongs 29 and 31, allow rechargeable earbud batteries 39 and 27 to receive electrical charge via electrical earbud contacts 48 and 49 (pictured in FIG. 3D)).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the headphone case of Shaffer to include a headphone charger, as taught by Shaffer in order to charge the headphones when they have forgotten to be recharged thereby preventing disruption of use.
Shaffer does not disclose wherein said headphones of Fig. 8 comprises a connector (Interpreted as “said wireless headphones” See 112 (b) rejection above).
Shaffer teaches and embodiment wherein said headphones comprises a connector (Embodiment of Fig. 3 and [0042] of Schaffer where the earbud apertures 32 and 33 may also contain electrical connectors/conductors, such as leads or prongs 29 and 31, allow rechargeable earbud batteries 39 and 27 to receive electrical charge via electrical earbud contacts 48 and 49 (pictured in FIG. 3D) (i.e. connectors).

As to claim 17, Shaffer teaches the system of claim 16 further comprising a smart phone case (Fig. 8 a mobile device case 811 which is a smart phone case [0031]), and wherein said headphone case coupler is releasably coupled to said smart phone case ([0061] base portion 809 detachable).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859


	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859